Citation Nr: 1207382	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-25 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	William A. L'Esperance, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1998 to September 2002.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied service connection for PTSD.  In February 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

Additional evidence has been added to the file since the RO's last review of the record in the May 2010 statement of the case.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the benefits sought on appeal are granted below.  

FINDING OF FACT

The Veteran has PTSD that was incurred in, or caused by, his military service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for PTSD.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 

II.  Service Connection 

The Veteran contends that he has PTSD as a result of stressors during his service in Kuwait and Iraq.  On statements submitted in March 2007 he asserts that in February 1999 a fellow service member was killed working near him when a large piece of metal shot out of a hydraulic line and hit him in the forehead.  He also asserts that in May 1999 he was sexually assaulted by members of his platoon while he slept.  In addition he recalled that an older NCO died during a 5 mile run during physical training.  He further stated that he was hospitalized in service at Martin Army Hospital and put on suicide watch for a few days and treated with Wellbutrin.  

The Veteran offered testimony and also submitted a written statement in February 2011 that his duties in service included debris removal from destroyed enemy vehicles, reburial of Gulf War Iraqi dead, and performing guard duty as a member of the task forces, Quick Reaction Force.  During this time he indicated that he received Hostile Fire Pay/Imminent Danger Pay.  He also recalled the death of a female soldier from dehydration and cleaning up vehicles and bodies and body parts from missile strikes in their area of operations.  He indicated that he started having nightmares in service at that time and that he continued to suffer mental health problems since his discharge from service.  

The Veteran submitted buddy statements from fellow service members who attested to the Veteran's nightmares and recalled the Veteran describing to them some of the stressors that occurred during his deployment including the deaths that occurred and being assaulted by members of his platoon.  The service members also noted that morale was low in their unit.  One of the individuals specifically recalled driving the Veteran to his mental health appointment at Martin Army Hospital.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish entitlement to service connection for PTSD a veteran must provide medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

In PTSD cases in which the veteran asserts personal assault as the in-service stressor, VA has provided for special evidentiary-development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis.  See Patton v. West, 12 Vet. App. 272, 280 (1999); see also VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996).  Specifically, in claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos  v. Peake, 22 Vet. App. 329 (2008). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992). 

The service treatment records are negative for any diagnosis of depression or PTSD and do not indicate any hospitalization for suicide watch.  A search from the National Personnel Records Center indicated that there were no records located at Martin Army Hospital in 2000.  However, a September 2001 service treatment record does note that the Veteran was prescribed Wellbutrin and sleep medication.

The service personnel records originally did not note any foreign service.  However, in August 2011 the Army Board of Correction of Military Records found that the evidence showed the Veteran was deployed to Kuwait for 3 months and 23 days from April 16, 1999 to August 8, 1999, and that he served during a qualifying period for award of the Armed Forces Expeditionary Medal and the Global War on Terrorism Service Medal.  The Veteran's DD Form 214 shows that his Primary Specialty was Combat Engineer.

After service, a December 2006 VA treatment record notes that the Veteran had a positive PTSD screen.

A VA examination was performed in March 2007 that noted the onset of the Veteran's depression and PTSD was in 1999.  It was reported that the Veteran served in Iraq and Kuwait and developed symptoms of depression in 1999 to 2001 at Fort Benning Georgia at the Martin Army Hospital.  The stress of serving in his combat unit exacerbated his symptoms.  The Veteran experienced some gruesome events and felt others were hard on him. Others in service reportedly harassed the Veteran while he was sleeping and the Veteran felt that this led to his nightmares and hypervigilance.  It was noted that psychiatric examination was normal.  However, the Veteran also was diagnosed as having PTSD and depression.

A July 2007 VA mental health assessment consult notes that the Veteran got out of service in 2002 and had been struggling ever since.  He indicated in-service treatment for depression with Wellbutrin and some therapy.

A March 2008 VA outpatient treatment record notes that the Veteran called the suicide hotline.  VA treatment records dated from 2008 to 2011 also note a diagnosis of chronic PTSD.  On these records it was noted that the Veteran served in Kuwait and that his duties included frequent missions into Iraq building missile silos, digging ditches, and bulldozing dead bodies.  A July 2009 VA individual psychiatry note shows the Veteran recalled that a friend of his, a young woman soldier, died of heat stroke in front of him in Kuwait.  He also indicated that he would witness Black Hawks and A-10s shooting down and killing Iraqis and Iranians trying to escape in their cars.  His platoon would be sent to dig pits and bury the bodies.  In addition he recalled seeing a pickup truck that was missiled with dismembered and badly damaged bodies.  The Veteran indicated that he had nightmares of being attacked, poor sleep, and restlessness.  He also had homicidal ideations, intrusive memories of Kuwait and Iraq, and flashbacks to the Middle East.  The Axis I diagnosis made by the VA psychiatrist was chronic PTSD.

After a careful review of the evidence of record, the Board finds that the Veteran suffers from PTSD related to some of his reported in-service stressors.  In making this determination, the Board notes that the Veteran is competent to report that he witnessed the death of the female service member who passed out in front of him, the individual who was hit in the head with the piece of metal, and the older NCO who died during a 5-mile physical training exercise, in addition to cleaning off body parts from damaged vehicles and burying the dead.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he witnessed the deaths of these individuals, cleaning the vehicles, and burying the dead.  The Veteran's records are internally consistent, as evidenced by his service treatment records noting a prescription for Wellbutrin, VA treatment records, and his statements and testimony.  Furthermore, personnel records show that he served as a Combat Engineer and the Army has verified that he served in Kuwait from April to August 1999 and qualified for the Global War on Terrorism Service Medal.  Therefore, the Veteran's assertions are consistent with the circumstances of his service.  Although the Veteran stated on a January 2007 VA treatment record that he was not exposed to combat trauma, this does not refute his stressor statements, as he never describes direct exposure to combat.  Further, the Board finds that it is facially plausible that the stressors described by the Veteran resulted in his resultant PTSD.  Additionally, the buddy statements from the Veteran's fellow service members support the presence of PTSD symptomatology during and after service.  As such, the Board finds that the Veteran's and his fellow service members' statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Finally, the Board finds it significant that a VA psychiatrist has diagnosed the Veteran with PTSD related, in part, to his reported stressors of witnessing the female soldier die from heat exhaustion in front of him and his duties involving cleaning up body parts from vehicles and digging graves.  Moreover, the record shows findings of PTSD since at least 2006.  

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of PTSD related to the claimed in-service stressors, and credible supporting evidence of the occurrence of that stressors, the Board concludes that the preponderance of the evidence supports the grant of service connection for PTSD.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for PTSD is granted. 


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


